
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


May 2, 2003                                      

Samuel L. Katz
Cendant Corporation
1 Campus Drive
Parsippany, NJ 07054

Dear Sam:

        Reference is made to the employment agreement by and between Cendant
Corporation ("Cendant") and you dated as of April 1, 1999, as amended (your
"Employment Agreement"). Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in your Employment Agreement.

        As you know, you will be eligible to receive an annual incentive bonus
in respect of fiscal year 2003 with an opportunity of up to 200% (or such
percentage as otherwise determined in accordance with the annual bonus plan) of
your eligible base compensation in 2003 (the "2003 Bonus Plan"). It is Cendant's
intention to maintain this bonus opportunity for you, but Cendant reserves the
right to reduce your bonus opportunity in future years (but not below the 100%
target minimum set forth in your Employment Agreement).

        In consideration for your eligibility to receive the 2003 Bonus Plan and
also in consideration for your award of restricted stock units as of April 22,
2003 as part of Cendant's Long Term Incentive Plan for 2003, this letter serves
as a binding acknowledgment of your rights under your Employment Agreement as to
the following matters:

        1.    For purposes of clarification, you will serve as Chairman and
Chief Executive Officer, Travel Distribution Services and Financial Services
Divisions during the Period of Employment and, subject to the direction of the
CEO, will perform such duties and exercise such supervision with regard to the
business of Cendant as are associated with such position, as well as such
additional duties as may be prescribed from time to time by the CEO.

        2.    Any Incentive Compensation Award and/or any incentive compensation
award (of any other officer) taken into account in determining the 300%
severance payment to which you will become entitled if your employment is
terminated at any time during the Period of Employment by Cendant due to a
Without Cause Termination or by you due to a Constructive Discharge, will in no
event be greater than 100% of your Base Salary in the year of such termination.

        3.    You acknowledge that your Employment Agreement does not entitle
you to any post-termination continuation of benefits or perquisites.

--------------------------------------------------------------------------------

        4.    You acknowledge that Cendant will be terminating your current
split dollar life insurance arrangement within the next few months and you agree
that the termination of such arrangement will not constitute a breach of your
Employment Agreement by Cendant and will not form grounds for a Constructive
Discharge. You agree to execute any documents necessary to terminate such
policies and/or transfer policy value to Cendant. Cendant is currently working
towards providing a benefit arrangement to replace your split dollar life
insurance arrangement and you will be notified when such replacement arrangement
is implemented.

        Please acknowledge your agreement with the foregoing by signing below
and returning a copy of this letter agreement to my attention. Thank you.

    Very truly yours,

/s/  TERRY CONLEY      
Acknowledged and Agreed:

/s/  SAMUEL L. KATZ      

--------------------------------------------------------------------------------


 
 
       

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4

